120 F.3d 268
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John ALTSEIMER;  Horizon Helicopters;  Dennis Westerberg;Sloane Westerberg, Plaintiffs-Appellants,v.BELL HELICOPTER TEXTRON, INC., Defendant-Appellee.
No. 96-16118.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 17, 1997.

Before:  HUG, Chief Judge, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
John Altseimer filed appeals the district court's denial of Altseimer's motion to extend the time to file a notice of appeal.  We dismiss this appeal for lack of jurisdiction.


3
On March 20, 1996, the district court entered its order granting the defendant's motion for summary judgment.  On May 3, 1996, more than 10 days after the last day to file a timely notice of appeal, the plaintiff submitted, and the district court lodged, a notice of appeal specifying that Altseimer appealed "from the Judgment entered in this action on March 20, 1996."   Altseimer simultaneously filed a motion to extend the time to file a notice of appeal.  On May 28, 1996, the district court judge denied Altseimer's motion to extend, and the district court clerk filed Altseimer's belated notice of appeal.


4
On appeal to this court, the Appellate Commissioner issued an order noting that Notice of Appeal filed on May 28, 1996 was untimely, and limiting the scope of the Altseimer's appeal to review of the district court's order denying Altseimer's motion for extension of time to file a late notice of appeal.  Altseimer, however, never filed a notice of appeal from that order.  Because a timely filed notice of appeal is both "mandatory and jurisdictional," we lack jurisdiction to hear this appeal.  See Fed.  R.App. P. 4(a);  Browder v. Director, Dept. of Corrections, 434 U.S. 257, 264 (1978);  cf.  Duran v. City of Douglas, 904 F.2d 1372, 1375 (9th Cir.1990) (Because the law of the case doctrine is inapplicable to the question of our jurisdiction to consider an appeal, we may reconsider an order of a motions panel).


5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3